Title: To John Adams from John Quincy Adams, 13 November 1813
From: Adams, John Quincy
To: Adams, John



N. 28.
My Dear Sir
St: Petersburg 13 November 1813.

Your favours of 1st: and 2d: of July last came to hand a very few days after the date of my last; and with them one of later date from my dear Mother, which gave me too clear a foresight of the tidings which as yet have reached us only indirectly, of the Event which has bereaved you of a beloved, affectionate, and only daughter; and me of a Sister worthy of every sentiment of tenderness and attachment that can warm the heart of a brother—
How often in the course of the last three years, we have been called to mourn over the loss of our nearest and dearest relatives! and how inadequate on all such occasions is language, to express feelings which overpower the faculties of the mind! For the dead themselves, I believe it is neither wise nor pious to lament in any case; and if in any, certainly not in one of a person, who having fulfilled faithfully all the duties of social life and having endured severe afflictions upon Earth, could in the course of a just and beneficient Providence removed to another state of existence only to receive the reward of a good and faithful Servant, and an abundant compensation for the pains and sorrows which had been dispensed as trials in this World.
For ourselves, to grieve over the bier of a friend or lover, and especially over that of a child is a Law of Nature so general, and provided by Heaven for such wise and benevolent purposes, that neither Reason nor Religion can urge an argument against it—it belongs so essentially to the Constitution of our being, that we might as well be exhorted not to feel the pain of a broken limb, or to be cool in the paroxysm of a fever, as to be indifferent and unmoved at the stroke of Death when it falls on those whose existence forms so great a portion of the enjoyments and comforts of our own.—But Reason and Religion both concur to inform us that the tendencies of the heart in such cases are to excess, and that it is our interest and our duty to check them by the considerations which they offer to our Minds.—In the example of David, on the Death of his Child; in the precept of the Son of Sirach to “make little weeping for the dead because he is at rest”—In the sublimer precept of St: Paul “concerning them which are asleep, not to sorrow as others which have no hope, because if we believe that Jesus died and rose again, even so them also which sleep in Jesus, will God bring with him,” the Scriptures have given us very clearly and precisely the standard of our obligations—And how exactly the doctrine of Reason corresponds with that of Revelation let me remind you, not from the example of Cicero on the loss of his own Daughter, but from that which he ascribes to Cato on the Death of his Son—“O praeclarum diem, cum ad illud divinum animorum concilium, coetumque proficiscar, cumque ex hacturba, et colluvione discedam! proficiscar enim non ad eos solum viros, de qui bus ante dixi; sed etiam ad Catonem meum, quo nemo vir melior natus est, nemo pietate praestantior: cujus à me corpus crematum est; quod contra decuit ab illo meum. Animus vero non me deserens, sed respectans, in ea prosecto loca discesset, quo mihi ipsi cernebat esse veniendum. quem ego meum casum fortiter ferre visus sum: non quod aequo animo ferrem; sed me ipse consolabur, existimans, non longinquum inter nos digressum et discessum fore.”
I fervently pray that you, and my dear and venerated mother may be animated with these hopes and consolations under this new Visitation of the chastening hand of Heaven. For my own part I can rest upon no others.—Thick and frequent as these shafts have flown, now year after year, the strokes have been the same in kind, and the relief can never be but from the same source—My Sister and my Child, I fondly believe, are now kindred Spirits, in regions of purity and happiness; and my remaining duties are so to accomplish the rest of the rest of the pilgrimage allotted to me here, as of to be worthy of obtaining admission to a participation of their Society and of their Joys in the World of Eternity.
I will write you upon other subjects by the next opportunity, which will probably be by Mr Gallatin and Mr Bayard, upon their return to the United States—We know that the British Government has positively and definitively refused to treat with America under the Russian Mediation, but this determination has not yet been officially communicated to us—We are told that it is coupled with the intimation of a willingness to treat with us directly; but we have no powers to treat otherwise than under the Mediation
We are as well as the Season and Climate permit—And with remembrances of duty and affection to all the family with and around you, I remain faithfully yours

A.